UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05101-MWF (SK) Date July 3, 2019

Title Lewis Gibson v. Warden

 

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

 

Cheryl Wynn n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Petitioner, a federal prisoner within the Central District of California, filed a petition
under 28 U.S.C. § 2241, challenging his 2014 sentence from the Western District of Tennessee
for drug and firearm convictions. (ECF 1 at 2). He claims that his sentence was improperly
enhanced under the Armed Career Criminal Act (“ACCA”). (ECF 2 at 10-11). But this is
Petitioner’s second attempt to challenge that sentence on the same ground through a § 2241
petition. In September 2016, Petitioner filed a § 2241 petition in the Eastern District of
Arkansas where he was incarcerated at the time. (See E.D. Ark. Case No. 2:16-cv-00122).1
That petition was correctly construed as a § 2255 petition. See Hernandez v. Campbell, 204
F.3d 861, 864 (9th Cir. 2000) (“motions to contest the legality of a sentence must be filed
under § 2255 in the sentencing court”). It was then transferred to the Western District of
Tennessee. (See W.D. Tenn. Case No. 2:16-cv-02880). There, as here, Petitioner tried to
invoke the “escape hatch” of § 2255 to keep the case in Arkansas. But he was unsuccessful
because that provision is available only “when a petitioner (1) makes a claim of actual
innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”
Stephens v. Herrera, 464 F.3d 895, 898 (9th Cir. 2006) (quotation omitted).

Nothing has changed. First, Petitioner’s challenge to his sentence is a legal claim, not a
claim of factual innocence. See Bousley v. United States, 523 U.S. 614, 615 (1998) (“Actual
innocence means factual innocence, not mere legal insufficiency.”); Marrero v. Ives, 682 F.3d
1190, 1193 (9th Cir. 2012) (“It is clear, however, that Petitioner’s claim that two of his prior
offenses should no longer be considered ‘related,’ and that he was therefore incorrectly treated
as a career offender, is a purely legal claim that has nothing to do with factual innocence.”).
Second, Petitioner has not shown that he lacked an unobstructed procedural shot at bringing
his claim. To do that, Petitioner must prove that the “legal basis for [his] claim did not arise
until after he had exhausted his direct appeal and first § 2255 motion,” and that “the law
changed in any way relevant to petitioner’s claim after that first § 2255 motion.” Harrison v.

 

1 The Court takes judicial notice of Petitioner’s prior federal criminal and habeas proceedings. See
Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05101-MWF (SK) Date July 3, 2019

Title Lewis Gibson v. Warden

 

 

 

Ollison, 519 F.3d 952, 960 (9th Cir. 2008) (quotations omitted). But Petitioner has already
had the chance to challenge the legality of his sentence under the ACCA before the original
sentencing court. And Petitioner has shown no change in law since then that might affect his
claim.

THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before August 2,
2019 why the Court should not dismiss this § 2241 petition for lack of jurisdiction. See
Hernandez v. United States, 2014 WL 4180995, at *2 (C.D. Cal. Aug. 20, 2014). If Petitioner
no longer wishes to pursue this action, he may voluntarily dismiss it by filing the attached
Notice of Voluntary Dismissal form. Otherwise, Petitioner must file a timely response proving
that jurisdiction under § 2241 is proper here. If Petitioner files no notice of voluntary
dismissal or other timely response to this order, the Court will recommend
involuntary dismissal of this action for failure to prosecute. See Fed. R. Civ. P 41(b);
L.R. 41-1.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
